DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 02/09/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically, as indicated in the signed copy of the IDS filed 02/09/2022, the Japanese Office Action issued Feb 1, 2022 has not been considered because no translation or statement of relevance was provided and the action does not provide a list of references with the degree of relevance found by the foreign office (i.e. the “X”, “Y”, “A” designations). See MPEP 609.04(a)III. 
Additionally regarding the information disclosure statement filed 02/09/2022, the reference in line AL has been annotated by examiner to include the omitted zeros from the document number so that it reads “2011-009295” to match the provided document rather than the listed “2011-9295”.
Claim Interpretation
The term “needle-like supporting portions” in claim 1 and claims which depend from claim 1 has been interpreted as structures with point tips as recited in the claim. The claim limitation recites sufficient structure (e.g. pointed tips) to avoid invoking an 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana (prev. presented US 2015/0240357) in view of Cho (prev. presented US 2013/0287949) and Kim (prev. presented US 2008/0176415).
Regarding claim 1, Tachibana teaches an atomic layer deposition apparatus [0002-0003] for forming a film on a surface of a substrate held in a reaction container [0002-0003], wherein a holding device for holding one or more substrates is provided in the reaction container (table 2 Fig 1-10), , the holding structure includes at least a first holding member that is capable of holding the substrate (protrusions 25 Fig 3-4, 9-10) and a second holding member that is capable of holding the substrate independently from the first holding member (lift pins 53 Fig 3-4, 9-10), and at least one holding member among the first holding member and the second holding member is movable in a vertical direction (lift pins 53 Fig 9-10 and [0054]). Tachibana teaches an atomic layer deposition apparatus and fails to teach this in a chemical vapor deposition apparatus and teaches protrusions but fails to teach they are “needle-like” with pointed tips. In the same field of endeavor of deposition apparatuses (abstract), Cho teaches that the 
Regarding claim 2-3, the first and second holding members are changeable as to which is holding the substrate (Fig 7-10 of Tachibana). Regarding this being during film formation (claim 3), this is directed to the intended use of the apparatus and the structures of Tachibana are capable of being moved during film formation.
Regarding claim 4-5 the holding structure of Tachibana (2 Fig 1-10), causes the substrates to rotate [0010] (note this includes rotation of the first and second holding members) and this includes a horizontal movement of the substrate and first and second holding members (Fig 1-3).
Regarding claim 6, the first and second holding members (25 and 53) are in contact with the substrate at two or more points (Fig 7-10).
Regarding claim 7, Tachibana fails to teach the contact area. In the same field of endeavor of wafer processing apparatuses [0002], Kim teaches that the support pins 2 to 1.77 mm2 (using area of a circle). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to use the contact area taught by Kim as both the support pins 25 and lift pins 53 because Tachibana does not teach the contact area and Kim teaches this contact area is sufficient for supporting a wafer at three points (same support arrangement of Tachibana).
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2000-178743 of Irisawa, hereinafter Irisawa, (citing machine translation provided herewith) in view of Kim (prev. presented US 2008/0176415).
Regarding claim 1, Irisawa teaches a chemical vapor deposition apparatus [0001] for forming a film on a surface of a substrate held in a reaction container [0002-0003], wherein a first holding member that is capable of holding the substrate (protrusions 27 Fig 1-3) and a second holding member that is capable of holding the substrate independently from the first holding member (protrusions 28 Fig 1-3) are provided in the reaction chamber (Fig 1), and at least one holding member among the first holding member and the second holding member is movable in a vertical direction ( [0020-24]). The protrusions are capable of being in contact with the substrate (W) (Fig 1-3). Irisawa teaches protrusions but fails to teach they are “needle-like” with pointed tips. In the same field of endeavor of wafer processing apparatuses [0002], Kim teaches that support pins with a sharp pointed end reduce the thermal stress caused by heat loss [0006] [0051]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Irisawa to include the protrusions (25 and 53) have a pointed tip to reduce the thermal stress at the contact points.
Regarding claim 2-3, the first and second holding members are changeable as to which is holding the substrate ([0020-0024]). This is during coating [0026]
Regarding claim 4-5 the holding structure of Tachibana (2 Fig 1-10), causes the substrates to rotate [0010] (note this includes rotation of the first and second holding members) and this includes a horizontal movement of the substrate and first and second holding members (rotation is a form of horizontal movement) (Fig 1-3).
Regarding claim 6, the first and second holding members (27 and 28) are in contact with the substrate at two or more points (Fig 2-3).
Regarding claim 7, Irisawa fails to teach the contact area. In the same field of endeavor of wafer processing apparatuses [0002], Kim teaches that the support pins include an upper diameter of 0.2-1.5 mm [0042]. This results in a contact area of 0.03 mm2 to 1.77 mm2 (using area of a circle). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to use the contact area taught by Kim as both the support pins 25 and lift pins 53 because Irisawa does not teach the contact area and Kim teaches this contact area is sufficient for supporting a wafer at three points (same support arrangement of Tachibana).
Response to Arguments
Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive. 
The argument (reply p2) that Kim teaches away from pointed tips is not persuasive because Kim teaches they do work and teaches that in larger wafers there may be problems, but the claim and the combination does not require a specific wafer .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET D KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KEATH T CHEN/Primary Examiner, Art Unit 1716